United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 17-1307
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                                   Tara D. Childress

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                      Appeal from United States District Court
                 for the Western District of Missouri - Kansas City
                                  ____________

                             Submitted: August 4, 2017
                              Filed: August 11, 2017
                                  [Unpublished]
                                  ____________

Before COLLOTON, MURPHY, and KELLY, Circuit Judges
                         ____________

PER CURIAM.

       In this direct criminal appeal, Tara Childress challenges the sentence the
district court1 imposed after she pleaded guilty to drug and robbery charges, pursuant

      1
       The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.
to a written plea agreement which included an appeal waiver. Her counsel has moved
to withdraw and submitted a brief under Anders v. California, 386 U.S. 738 (1967),
raising the issue that the sentence was unreasonable. Childress has also filed a pro
se supplemental brief, arguing that counsel was ineffective and disputing the
Guidelines calculations; and a motion for appointment of new counsel.

       We conclude that the appeal waiver is enforceable, because our review of the
record demonstrates that Childress entered into the plea agreement and the appeal
waiver knowingly and voluntarily, see Nguyen v. United States, 114 F.3d 699, 703
(8th Cir. 1997); the arguments fall within the scope of the waiver; and no miscarriage
of justice would result from enforcing the waiver, see United States v. Scott, 627 F.3d
702, 704 (8th Cir. 2010) (de novo review); United States v. Andis, 333 F.3d 886,
890-92 (8th Cir. 2003) (en banc). We decline to address the ineffective-assistance
claim on direct appeal, as it would be better litigated in a 28 U.S.C. § 2255
proceeding. See United States v. Ramirez-Hernandez, 449 F.3d 824, 826-27 (8th Cir.
2006). Furthermore, we have independently reviewed the record under Penson v.
Ohio, 488 U.S. 75 (1988), and have found no non-frivolous issues for appeal outside
the scope of the waiver.

     Accordingly, we grant counsel’s motion to withdraw, deny the motion for new
counsel, and dismiss this appeal.
                       ______________________________




                                         -2-